        Case 3:20-cv-07811-RS Document 87 Filed 07/02/21 Page 1 of 6



 1   ALEXANDER KUGELMAN (SBN 255463)
     Kugelman Law, P.C.
 2   21 Tamal Vista Blvd., Suite 202
     Corte Madera, CA 94925
 3   Telephone: (415) 968-1780
     Facsimile: (415) 534-9441
 4   alex@kugelmanlaw.com

 5   Attorney for Intervenor Claimant
     ILIJA MATUSKO
 6

 7                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                           Case No. CV 20-7811 RS
10
                           Plaintiff,                    Judge: Hon. Richard Seeborg
11                                                       United States District Judge

12                         v.
                                                 VERIFIED CLAIM AND STATEMENT
13   Approximately 69,370 Bitcoin (BTC), Bitcoin OF INTEREST OF ILIJA MATUSKO
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin   PURSUANT TO 18 U.S.C. § 983(a)(4)(A)
14   Cash (BCH) seized from                      RULE C(6)(a) & G(5)(a),
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx, SUPPLEMENTAL RULES FOR
15                                               ADMIRALTY OR MARITIME CLAIMS

16                          Defendant.                   Judge: Hon. Richard Seeborg
                                                         United States District Judge
17   ______________________________________

18   ILIJA MATUSKO,
19
                            Claimant.
20
21
                                            NOTICE OF CLAIM
22
            Pursuant to 18 United States Code, sections 983(a)(4)(A) and Rules C(6) and G(5) of the
23

24   Federal Supplemental Rules for Admiralty or Maritime Claims or Forfeiture Actions, claimant

25   Ilija Matusko (“Claimant”), by and through his counsel of record, Alexander Kugelman, hereby
26   claims an interest in a portion of the defendant property that are the subject of this forfeiture
27
     action brought by the United States of America (the “United States”).
28
                                                    1
                                            Verified Claim
                                             CV 20-7811 RS
        Case 3:20-cv-07811-RS Document 87 Filed 07/02/21 Page 2 of 6



 1                                                CLAIM
 2          1.      Claimant is a citizen of the state of Germany. At all times relevant, Claimant has
 3
     resided in Germany, he has and continues to be employed as a professional journalist, and for all
 4
     relevant periods he has continuously resided in Germany.
 5
            2.      Claimant is the original, rightful, and innocent owner of at least 48 bitcoins (not
 6

 7   including any past or future bitcoin forks, including but not limited to BTG, BSV, BCH, etc.) of

 8   the 69,370 bitcoins (BTC) seized by the United States from public key / blockchain address

 9   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (“1HQ3 wallet”). In December 2011, Claimant legally
10
     purchased 48 BTC from a third party in Germany for approximately €150 Euros. In December
11
     2011, Claimant opened a user account on the Silk Road website under the user identification
12
     “hanson5”. Claimant thereafter transferred these 48 BTC to the Silk Road public key /
13
     blockchain address / wallet that was associated with his user account. At no time did the Claimant
14

15   purchase any items, legal or illegal, from the Silk Road website. The 48 BTC remained idle in the

16   Claimant’s Silk Road account thereafter.
17          3.      In October 2013 the FBI and other US law enforcement agencies (“United States
18
     Law Enforcement”) seized the Silk Road’s website, servers and any tangible assets and intangible
19
     assets that may have been associated with the Silk Road website that where within reach of
20
     United States Law Enforcement and the United States.
21

22          4.      At the time of the United States Law Enforcement coordinated take down of the

23   Silk Road website, the fair market value of one bitcoin was approximately $133 per bitcoin.

24          5.      Claimant was generally aware of this 2013 United States Law Enforcement action
25   as it made headlines worldwide, that he most likely lost access to the user account and that he
26
     most likely lost access to his bitcoins. However, Claimant was unaware of any third-party rights
27
     under U.S. law to make a claim for his legally obtain bitcoins. Nor did United States ever notify
28
                                                   2
                                           Verified Claim
                                            CV 20-7811 RS
         Case 3:20-cv-07811-RS Document 87 Filed 07/02/21 Page 3 of 6



 1   Claimant of his rights in the 2013 forfeiture action via direct notice or any other publication of
 2   information associated with his Silk Road user account.
 3
             6.       In May 2021, due to the rapid increase in value of cryptocurrency, specifically
 4
     BTC, Claimant sought advice from counsel in Germany about the possibility of recovering the 48
 5
     bitcoins from the original United States Law Enforcement take down of the Silk Road
 6

 7   marketplace. The average fair market value of BTC in May of 2021was approximately $42,450

 8   per BTC. The current fair market value of BTC is approximately $34,020.

 9           7.       On November 5, 2020, the United States Government filed a complaint for
10
     forfeiture involving the seizure of approximately 69,370 BTC, BTG, BSV and BCH from 1HQ3
11
     wallet. From this filing and related court filings it clear that the source of the 69,370 BTC, BTG,
12
     BSV, BCH was ultimately from the Silk Road market place that eluded United States Law
13
     Enforcement and United States seizure efforts in 2013.
14

15           8.       Also on November 5, 2020, the United States Government filed a notice of

16   forfeiture action seeking forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), 981(b),
17   and 21 U.S.C. § 881(a)(6) in the United States District Court for the Northern District of California
18
     against the in rem defendant, approximately 69,370 Bitcoin (BTC), Bitcoin Gold (BTG), Bitcoin SV
19
     (BSV), and Bitcoin Cash (BCH) seized from 1HQ3 wallet.
20
             9.       This filing states all persons asserting an interest in or claim against the defendant
21
     and who received direct notice of the forfeiture action must file a verified claim with the Clerk of
22
     this Court pursuant to Rule 5(g) of the Supplemental Rules for Admiralty or Maritime and Asset
23

24   Forfeiture Claims, within thirty-five (35) days after the notice is sent; or if notice was published but direct

25   notice was not sent to the claimant or the claimant’s attorney, a claim must be file not later than sixty (60)

26   days after the first day of publication on an official internet government forfeiture website

27   (www.forfeiture.gov); or within the time that the court allows (emphasis added).

28
                                                       3
                                               Verified Claim
                                                CV 20-7811 RS
         Case 3:20-cv-07811-RS Document 87 Filed 07/02/21 Page 4 of 6



 1           10.     At no time did the Claimant receive direct notice from the government even
 2   though he may have an interest in the intangible assets seized by the government in this civil
 3
     forfeiture action.
 4
             11.     At no time was the Claimant aware of this civil judicial forfeiture action, even
 5
     though it was published on www.forfeiture.gov. The Claimant only recently became aware,
 6

 7   specifically June 8, 2021, of this civil judicial forfeiture action when advised by counsel of record

 8   of this specific pending judicial forfeiture.

 9           12.     On information and belief, Claimant believes that this seizure by the United States
10
     from 1HQ3 wallet includes at least 48 BTC (not including any past or future bitcoin forks,
11
     including but not limited to BTG, BSV, BCH, etc.), associated with the Claimant’s Silkroad user
12
     account “hanson5”.
13
             13.     Claimant contests forfeiture of the Defendants Property, as it relates to at least 48
14

15   BTC (not including any past or future bitcoin forks, including but not limited to BTG, BSV,

16   BCH, etc.), in this action and seeks the return of the Property (and any other portion of Defendant
17   property that belongs to Claimant due to past or future bitcoins forks including but not limited to
18
     BTG, BSV, BCH, etc.) to Claimant as original, rightful, and innocent owner of such property.
19
             14.     As a result a claim pursuant to Rule G(5) of the supplemental Rules for Admiralty
20
     or Maritime and Asset Forfeiture Claims is being filed.
21

22
      Dated: June 23, 2021                               Respectfully submitted,
23

24                                                       Kugelman Law, P.C.

25

26
27

28
                                                     4
                                             Verified Claim
                                              CV 20-7811 RS
Case 3:20-cv-07811-RS Document 87 Filed 07/02/21 Page 5 of 6




    30




    30
        Case 3:20-cv-07811-RS Document 87 Filed 07/02/21 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE
 2          I, Alexander H. Kugelman, hereby certify that I have electronically filed the above-
 3
     captioned document with the Clerk of the Court using the CM/ECF system, which will
 4
     automatically send an e-mail notification of such filing to all counsel of record.
 5
            I declare under penalty of perjury under the laws of the United States that the foregoing is
 6

 7   true and correct.

 8

 9
      Dated: June __,
                  30 2021                               Respectfully submitted,
10

11                                                      /s/ Alexander H. Kugelman         .
                                                        Alexander H. Kugelman (SBN 255463)
12                                                      21 Tamal Vista Blvd., Suite 202
                                                        Corte Madera, CA 94925
13                                                      Telephone: (415) 968-1780
                                                        Facsimile: (415) 534-9441
14
                                                        Email: alex@kugelmanlaw.com
15
                                                        Attorney for Intervenor Claimant
16                                                      Ilija Matusko
17

18

19

20
21

22

23

24

25

26
27

28
                                                   6
                                           Verified Claim
                                            CV 20-7811 RS
